 
October 29, 2009




Mr. Alan Casnoff
DVL, Inc.
70 East 55th Street
7th Floor
New York, NY 10022


Re:           DVL, Inc. and Subsidiaries (the “Company”)


Dear Alan:


This letter is to confirm our understanding of the terms and objectives of our
engagement and the nature and limitations of the services we will provide for
the above-referenced entities.


We will:


 
1)
Develop policies and procedures to provide for the efficient administration of
the accounting work.

 
2)
Maintain original general ledgers

 
3)
Prepare, post and maintain all journal entries.

 
4)
Process all Company-related receipts and disbursements.

 
5)
Maintain all underlying documentation to support the financial statements.

 
6)
Coordinate the year-end annual audit with the independent auditors.

 
7)
Coordinate filing of 10-QSB, 10-KSB and various SEC reports

 
8)
Prepare monthly reports for all consolidated operating properties

 
9)
Monthly status reports regarding the performance of the S2 portfolios

 
10)
Respond to client inquiries, requests for basic schedules

 
11)
Perform internal SOX testing in order to satisfy external auditors

 
12)
Monthly reporting to the gross settlement fund

 
13)
Neil Koenig will assume EVP and CFO responsibilities of the Company



We will not be responsible for the following:


 
1)
Books and records for the partnership entities including financial statement
preparation

 
2)
Partnership distributions/withholding

 
3)
Monthly cash budgeting and comparison to actual for the Company

 
4)
Human resources

 
5)
Tax projections



The fee for these services will be $305,000 per annum (reduce for any direct
compensation).  Fees will be billed quarterly in the middle of the quarter of
the period to which it pertains. For example, October through December will be
billed November 15th. Out-of-pocket disbursements for travel, supplies, postage,
computer fees and telephone will be reimbursed separately.  Out-of pocket
disbursements typically run between 2% and 3% of fees, plus direct out-of-town
travel if required.
 
 
 

--------------------------------------------------------------------------------

 


Mr. Alan Casnoff
DVL, Inc.
October 29, 2009
Page 2
 
 
Our fee will be subject to an annual review.


In the event that either party claims a breach of contract of any term of this
engagement, the claim shall, at our option, be submitted to binding arbitration
in New York City.  Either party will have the right to terminate this agreement
upon 30 days notice.


We appreciate your confidence in retaining our firm to perform these services
and are happy to have this opportunity to serve you.


If this letter correctly expresses your understanding, please sign the enclosed
copy and return it to us at your earliest convenience.  If you have further
questions concerning this engagement, including any of the detailed contents of
this letter, or questions about additional services we might provide, please do
not hesitate to call me.


Very truly yours,
Real Estate Systems Implementation Group, LLC
 
 
/s/ Neil Koenig
   
Member
 
Date 10/09/2009

 
Acceptance:


The terms of this letter constitute our contract.  I have read it and fully
understand its terms and provisions.
 
 
/s/ Alan E. Casnoff
   
Authorized Signatory
 
Date 11/2/2009


Title: President
 
 